Case 2:18-cr-00735-MCA Document 121 Filed 08/31/21 Page 1 of 2 PageID: 1205




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA            )               Hon. Madeline Cox Arleo
                                    )
                  v.                )
                                    )               Criminal No. 18-735
PARMJIT PARMAR,                     )
 a/k/a “Paul Parmar,”               )
SOTIRIOS ZAHARIS,                   )               NOTICE OF WITHDRAWAL
 a/k/a “Sam Zaharis,”               )                  OF CO-COUNSEL
RAVI CHIVUKULA, and                 )               FOR THE UNITED STATES
PAVANDEEP BAKHSHI                   )
                      Defendants.   )
____________________________________)


       NOTICE OF WITHDRAWAL OF CO-COUNSEL FOR THE UNITED STATES

       Please take notice that the undersigned attorney, Leslie E. Lehnert, hereby withdraws as

co-counsel for the United States of America in the above-captioned action due to her departure

from the United States Department of Justice as of September 10, 2021. Assistant United States

Attorneys Nicholas P. Grippo and Heather Suchorsky will continue to represent the United States

in this matter going forward.

                                            Respectfully submitted,

                                            For the United States

                                            Assistant Attorney General
                                            Criminal Division

                                              s/ Leslie E. Lehnert
                                            Leslie E. Lehnert
                                            Trial Attorney
                                            D.C. Bar No. 416498
                                            Money Laundering & Asset Recovery Section
                                            U.S. Department of Justice
                                            1400 New York Ave., N.W.
                                            Washington, D.C. 20005
                                            202/ 514-1761
                                            leslie.lehnert@usdoj.gov
Case 2:18-cr-00735-MCA Document 121 Filed 08/31/21 Page 2 of 2 PageID: 1206




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2021, I electronically filed the foregoing Notice of
Withdrawal of Co-Counsel for the United States with the Clerk of the Court for the District of
New Jersey using the CM/ECF system, which will send notification of such filing to counsel of
record for all Defendants in this matter.

                                               s/ Leslie E. Lehnert
                                             Leslie E. Lehnert
                                             Trial Attorney
                                             D.C. Bar No. 416498
                                             Money Laundering & Asset Recovery Section
                                             U.S. Department of Justice
                                             1400 New York Ave., N.W.
                                             Washington, D.C. 20005
                                             202/ 514-1761
                                             leslie.lehnert@usdoj.gov
